No. 04-01-00688-CR
Kimberly Skillman DAVIS,
Appellant
v.
The State of TEXAS,
Appellee
From the 9th Judicial District Court, Montgomery County, Texas
Trial Court No. 00-09-06021 CR
Honorable Frederick E. Edwards,  Judge Presiding
PER CURIAM
 
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Sandee Bryan Marion, Justice
 

Delivered and Filed:	April 24, 2002
DISMISSED
	The appellant has filed a motion to dismiss this appeal.  The motion is granted, and the appeal
is dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH